EXHIBIT 10.1 RETIREMENT AND CONSULTING AGREEMENT This Retirement and Consulting Agreement (the “Agreement”) is entered into between Superior Uniform Group, Inc., a Florida corporation, with its principal offices at 10055 Seminole Boulevard, Seminole, Florida 33772 (“Superior” or the “Company”), and Alan D. Schwartz, an individual (“Executive”), as of March 8, 2017 (the “Effective Date”). Either Superior or Executive may be referred to herein also as a “Party,” or collectively as the “Parties.” WHEREAS, Executive currently serves as President of the Company and as a member of the Company’s Board of Directors (the “Board”); WHEREAS, Executive has expressed his desire to retire from employment with the Company; WHEREAS, Executive has provided loyal and valuable service to the Company and the Company recognizes Executive’s significant contribution to the Company and its shareholders; WHEREAS, the Company believes that it is in its best interests to facilitate such retirement in a manner that allows it to effect a smooth transition of authority, to retain access to the services of Executive, and to secure certain covenants from Executive; and WHEREAS, Executive is willing to continue to provide services to the Company on the terms and conditions hereinafter set forth; NOW, THEREFORE, in consideration of their mutual promises, the Company and Executive agree as follows: 1.
